Citation Nr: 0412658	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  01-03 530A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by irregular heartbeat.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for ringing in the 
ears, dizziness and vertigo.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for low back 
disability.

6.  Evaluation of service-connected removal of malignant 
melanoma, evaluated as noncompensably disabling from December 
1, 1998.

7.  Evaluation of service-connected hemorrhoids, evaluated as 
noncompensably disabling from December 1, 1998.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and a May 2002 rating decision by the RO 
in Columbia, South Carolina.  The veteran's case was remanded 
for additional development in October 2001.  It is again 
before the Board for appellate review.

The veteran previously appealed a denial of service 
connection for depression.  The issue was remanded for 
additional development in October 2001.  The veteran was 
granted service connection for dysthymic disorder and 
assigned a 30 percent disability evaluation in March 2003.  
There is no indication in the claims file that the veteran 
has expressed any disagreement with the March 2003 rating 
action in regard to the dysthymic disorder issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2002).  As 
there is no downstream element relating to the March 2003 
rating decision currently developed or certified on appeal, 
the Board has no jurisdiction over the dysthymic disorder 
issue.


FINDINGS OF FACT

1.  The veteran does not have a cardiovascular disorder.  He 
has subjective complaints of irregular heartbeats and 
palpitations.

2.  The veteran's ringing in the ears, dizziness, and vertigo 
are related to his military service.

3.  The veteran does not have a prostate disorder or low back 
disability that is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a cardiovascular disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran has ringing in the ears, dizziness and 
vertigo that are the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The veteran does not have a prostate disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

4.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under applicable case law, lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established under 38 C.F.R. §3.303(b) if the condition is 
noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to symptomatology that existed since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Cardiovascular Disability

The veteran has claimed that he has episodes where he has a 
racing heartbeat that also causes him to cough.  He thought 
he had such an episode in service in 1994 and he testified 
that he had another episode in 2000 that was severe enough 
for him to call for emergency assistance.

A review of the veteran's service medical records (SMRs) for 
the period from July 1979 to November 1998 does not reveal 
any diagnosis of a chronic cardiovascular disorder.  The 
veteran had an electrocardiogram (EKG) in May 1980 that was 
interpreted to show sinus tachycardia but there was no 
diagnosis of any type of disorder.  The veteran was afforded 
a number of physical examinations during his nearly 20 years 
of service and the examinations do not report any 
cardiovascular abnormalities.  Moreover, a November 1987 
discharge summary noted a past history of a fluttering 
sensation in the chest, which resolved by his discontinuing 
coffee consumption.

The veteran provided records from Maxwell Air Force Base 
(AFB) for the period from November 1998 to June 2001.  The 
records do not reflect any treatment for complaints of an 
irregular heartbeat.  Further, there is no reporting of any 
type of cardiovascular problem.

The veteran was afforded a VA cardiac examination in May 1999 
that consisted of an echocardiograph.  The results of the 
test were that the veteran had a normal two-dimensional (2D) 
and Doppler echocardiogram.  There was a grade I-II/IV 
systolic heart murmur noted.  

The veteran was afforded a VA general medical examination in 
May 1999.  The examiner noted the veteran's history of 
palpitations on and off for years.  The veteran's heart 
murmur was noted on physical examination; however, no 
cardiovascular disorder was identified.  

At a June 2002 VA examination, the veteran reported that he 
only infrequently noticed any palpitations.  He denied any 
chest pain, shortness of breath, or fainting spells, but gave 
a history of vertigo.  The diagnosis was history of very 
infrequent irregular heartbeat and skipped beats with 
previous Holter monitoring in 1998 having revealed one 
premature ventricular contraction (PVC) in 24 hours and 
normal echocardiogram.  The current EKG revealed a normal 
sinus rhythm and normal EKG.  A chest x-ray was reported as 
normal.  The examiner noted that the veteran's SMRs did not 
show any evidence of problems related to the heart and that 
the veteran's complaints of irregular heartbeats/skipped 
beats were not related to military service.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).   There is no evidence of 
supraventricular arrhythmia or ventricular arrhythmias of 
record.  The veteran had one episode of sinus bradycardia in 
service with no residuals noted.  The post-service medical 
records do not show any complaints related to irregular 
heartbeats.  In short, the evidence fails to show that the 
veteran has a current cardiovascular disorder.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed irregular 
heartbeats.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only an expert medical professional can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without evidence of a current 
cardiovascular disorder the veteran's claim must be denied.  
Given the opinion of the VA examiner, the preponderance of 
the evidence is against the claim.



B.  Ringing in the Ears, Dizziness, and Vertigo

The veteran's SMRs contain multiple entries reflecting 
evaluation of his complaints of dizziness and a ringing in 
his ears.  The veteran was first evaluated for symptoms 
beginning in 1980 after suffering an abrupt pressure change 
in a pressure chamber during flight training.  In 1991, the 
veteran underwent testing for complaints of dizziness and 
unsteadiness.  The assessment was benign positional vertigo.  
The veteran continued to complain of the symptoms during 
service.  Several entries dated in 1998 noted that the 
veteran had a diagnosis of tinnitus of longstanding duration.

The veteran submitted treatment records from Maxwell AFB in 
1999.  They included the results of a magnetic resonance 
angiogram performed in November 1998.  The impression was a 
normal study.

The May 1999 VA examination did not provide an assessment of 
a chronic disorder.  A June 2002 VA examination report noted 
the veteran's history of complaints and evaluations during 
service.  He was noted to have longstanding tinnitus and 
vertigo symptoms.  The diagnoses from the examination were 
benign positional vertigo, as noted from the veteran's 
medical records and mild sensorineural hearing loss of the 
left ear from 1998.  The examiner also opined that, after 
review of the veteran's medical records, the veteran had 
benign positional vertigo, ringing sensation in the ears, 
dizziness, and vertigo that were at least as likely related 
to service as not.

In reviewing the evidence of record, the Board finds that 
service connection is warranted for tinnitus, benign 
positional vertigo, and dizziness.  The most recent VA 
examination report is persuasive on the question of a 
relationship between current disability and a relationship to 
military service.  



C.  Prostate Disorder

The veteran is claiming service connection for a prostate 
disorder.  A review of his SMRs reveals no reference to any 
type of prostate condition during service.  The veteran's 
several physical examination reports all noted the prostate 
to be within normal limits.  There is no evidence of any type 
of recurrent urinary tract infections or any voiding 
dysfunction.  The SMRs show treatment for hemorrhoids during 
the latter part of the veteran's service in 1998; however, 
the several rectal examinations performed at that time did 
not note any type of prostate problems, hypertrophy or 
sensitivity.

The veteran testified about the onset of his prostate 
disorder in July 2001.  He said his first indication of the 
prostate problem occurred in May 1995.  He said he was going 
through a physical examination and had a problem with painful 
urination.  The doctor did not think it was a prostate 
problem because of his young age at the time.  He said he was 
given some tablets and the problem went away.  The next time 
he experienced any problems was in 1999 when he again had 
painful urination.  He said he was evaluated for the problem 
and had continued to see a urologist.  He said he was being 
treated at the University of Alabama at Birmingham (UAB) for 
his problem.  The veteran did not say that any medical 
professional had related his current prostate problems to 
service.  (The Board notes that the veteran did not provide 
any records from UAB and did not authorize the RO to obtain 
those records on his behalf despite the RO's request for him 
to either provide such evidence or authorize the RO to obtain 
it).

The records from Maxwell AFB contain multiple entries related 
to treatment and evaluation of the veteran's prostate-related 
complaints.  The veteran was diagnosed with prostatitis in 
August 1999.  The prostatitis was noted as resolved in 
September 1999 but the veteran's complaints of flank plain 
were evaluated further.  

The veteran was evaluated for his prostate-related complaints 
and back pain by B. C. Wouters, M.D., Ph.D, in August 2000 
and January 2001.  Additional testing and evaluation from Dr. 
Wouters did not establish the etiology of the veteran's pain, 
other than it was prostate related.  However, there is no 
indication in the records that the veteran's prostatitis, or 
any other prostate-related complaint was related to service.  

The veteran gave a history of prostate problems at his June 
2002 VA examination.  He said it was first manifest in 
service in 1996.  He then experienced additional problems in 
1999.  The examiner reviewed the records in the claims file 
and noted the veteran's history of treatment.  He provided a 
diagnosis of chronic prostatitis.  The examiner also opined 
that the veteran's SMRs did not show any evidence of a 
prostate problem in service and that the veteran's current 
prostate condition was not related to his military service.

The evidence of record does demonstrate a current diagnosis 
of chronic prostatitis and flank pain.  However, there is no 
evidence of record to relate the diagnosis to the veteran's 
period of service.  Absent a nexus opinion, there is no basis 
to grant service connection for this issue.  In fact, the 
only available nexus evidence, namely the June 2002 
examination report, contradicts the veteran's claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.

D.  Low Back Disorder

The veteran's service medical records are negative for 
treatment of any type of back complaint.  The veteran 
testified in July 2001 that he did not have a back injury in 
service.  He testified that when his right knee hurt, he 
shifted his weight to his other leg.  He felt that this 
sometimes caused his back to hurt or flare up.  He said he 
had been prescribed medication for this.  He said this pain 
was centralized to his lower back.

The records provided from Maxwell AFB show that the veteran 
was seen in 1999 with complaints of low back pain.  Chronic 
prostatitis was noted.  No orthopedic or neurologic disorder 
was identified.  Two reports from Dr. Wouters, dated in 
August 2000 and January 2001, provided additional evidence 
regarding evaluations of flank or buttock pain.  Dr. Wouters 
noted that a magnetic resonance imaging (MRI) test and 
electromyograph (EMG) were both normal regarding the 
veteran's back complaints.  The assessment was presented as 
questionable chronic prostatitis with secondary minimal 
neuropathy.  In January 2001 Dr. Wouters again noted that the 
MRI and EMG were normal.  He also said that a bone scan was 
negative.  Dr. Wouters believed that the veteran's pain was 
of an unknown origin and was going to refer the veteran for 
further evaluation at the urology clinic at UAB.  The veteran 
was seen at Maxwell in March 2001 and found to have 
lumbosacral spasm/strain.  The findings were not related to 
any incident of service.

The May 1999 VA examination made no findings specific to the 
veteran's back as his claim was filed after that date.  
However, the veteran's gait was noted to be unremarkable.  In 
June 2002 the veteran reported that he noticed back pain 
whenever he had kidney/prostate flare-ups.  The examiner said 
that the veteran favored his right leg because of current 
right knee pain.  Otherwise, physical examination of the 
thoracolumbar spine revealed no deformity, no abnormal 
curvature and no other postural abnormalities.  The examiner 
reported the results of x-rays of the lumbosacral and lumbar 
spine to show an essentially normal examination.  The 
diagnosis was low back pain, reportedly associated with 
prostate flare-ups.  The examiner noted that the veteran's 
SMRs did not show any low back pain problems.  He also noted 
that the veteran reported more low back pain with kidney and 
prostate flare-ups.  Finally, the examiner opined that the 
veteran's low back pain was not related to service.

There is no evidence of any back complaints or problems in 
service.  The veteran has acknowledged that he did not have a 
back injury in service.  The first evidence of back pain is 
contained in the records from Maxwell AFB, and these 
complaints were mostly associated with symptoms from the 
veteran's prostatitis.  The reports from Dr. Wouters show 
that an MRI, EMG, and bone scan were negative.  The veteran 
was first diagnosed with an orthopedic related complaint in 
March 2001 when he was noted to have lumbosacral 
spasm/strain.  The findings were not related to service.  The 
June 2002 VA examiner said that the veteran's complaints of 
back pain were not related to service.

The evidence fails to demonstrate that the veteran has a 
current low back disorder that is related to service.  The 
competent medical evidence relating to this question 
indicates that any back disability causing pain is not 
related to the veteran's period of military service, and this 
opinion evidence stands uncontradicted in the record.  
Accordingly, the preponderance of the evidence is against the 
claim.

II.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  Except for revisions pertaining to claims 
to reopen based on the submission of new and material 
evidence, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629. 

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking service connection for a 
cardiovascular disorder, characterized by an irregular 
heartbeat, a prostate disorder, and low back disability.

The veteran's claim was originally denied in May 2000.  He 
perfected an appeal of that denial.  The Board later remanded 
the veteran's claim for additional development in compliance 
with the VCAA in October 2001.

The RO wrote to the veteran in May 2002 and informed him of 
the evidence/information needed to substantiate his claims 
for service connection.  He was informed of what evidence he 
should submit and what evidence the RO would obtain or assist 
him in obtaining.  The RO further informed the veteran that 
he was being scheduled for several VA examinations to assist 
in the development of his claim.

The veteran submitted additional evidence in response to the 
RO's letter.  He was also afforded VA examinations in June 
2002.  The veteran was issued a supplemental statement of the 
case (SSOC) in March 2003 that addressed the additional 
evidence added to the record.  The SSOC provided further 
information to the veteran as to why his claim for service 
connection for the respective issues remained denied.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection for the 
issues on appeal.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA and private medical records in developing the 
veteran's claim.  Further, the veteran has submitted records 
from Maxwell AFB.  The veteran's original SMRs were obtained 
and associated with the claims file.  He was afforded 
multiple VA examinations.  The veteran also testified at 
hearings in July 2001 and September 2003.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Service connection for a disability manifested by irregular 
heartbeat is denied.

Service connection for ringing in the ears, dizziness and 
vertigo is granted.

Service connection for a prostate disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The veteran was originally granted service connection for 
removal of a malignant melanoma, and assigned a 
noncompensable disability evaluation, in May 2000.  The 
effective date of service connection and the noncompensable 
evaluation is December 1, 1998.  He has continuously sought a 
compensable disability evaluation since that time.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's disability has been evaluated under Diagnostic 
Code 7818-7805, 38 C.F.R. § 4.118.  The Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-
49,599 (2002).  The RO did not apply the new regulations in 
evaluating the veteran's residuals of removal of a malignant 
melanoma when a SSOC was issued in March 2003.  The veteran 
has not yet been apprised of the change in regulations.  It 
would be prejudicial for the Board to consider a higher 
evaluation for the veteran's scar disability and apply the 
new regulations in the first instance.  Thus this issue must 
be remanded for consideration under both sets of regulations 
(old and new) for a possible higher evaluation at any time 
after December 1, 1998.  

The veteran testified that he had received additional 
treatment for his hemorrhoids at his hearing in September 
2003.  He said that he received periodic treatment at Maxwell 
AFB and could routinely call in and request that 
prescriptions for medications for his hemorrhoids would be 
renewed.  The latest treatment records from Maxwell AFB are 
dated in 2001.  Accordingly, a request should be made for any 
outstanding treatment records from the base hospital.

The veteran's original SMRs were associated with the claims 
file in February 2003.  A review of the records shows that 
the veteran suffered a right ankle injury in 1983.  He also 
suffered a right leg injury in September 1998, shortly before 
his retirement.  The veteran was seen several times for 
complaints of right leg pain prior to his retirement.  An 
entry dated in October 1998 provided an assessment of 
probable posterior tibialis rupture/strain right leg.  No 
deficit was noted and surgical intervention was said to be 
likely unnecessary.

The veteran complained of right leg pain at the time of his 
May 1999 VA general medical examination.  The examiner 
reported no deformity but the veteran had tenderness along 
the medial border of the tibia.  There also was mild 
tenderness over the soft tissue and lower one-third of the 
right leg.  The veteran testified regarding continued right 
leg pain at his July 2001 hearing and his inability to keep 
weight on his leg.  In June 2002 the VA examiner reported 
that he had taken a history of a right leg injury in service 
in 1998 when he performed the 1999 examination.  The examiner 
noted that a right knee problem was not documented in the 
claims file or SMRs.  (It appears that the SMRs were not 
available at the time of the examination).  On physical 
examination the veteran was noted to favor his right leg.  
Tenderness was noted medially in the right knee and on either 
side of the patella.  The veteran was noted to have an 
appointment at Maxwell AFB in the next week for a MRI test of 
the right knee.  

The veteran has continued to display evidence of pain and 
tenderness in the right knee since service.  The SMRs, which 
were not of record at the time of the June 2002 VA 
examination, clearly document several visits for complaints 
of right leg pain and tenderness just prior to retirement.  
The May 1999 VA examination results documented tenderness in 
the right leg, as did the June 2002 results.  Further, 
evidence submitted directly to the Board includes clinical 
assessments of chondromalacia patella and patellofemoral 
stress syndrome with osteochondral erosion of the medial 
patellar cartilage.  Accordingly, a request for additional 
pertinent treatment records must be made and a VA examination 
scheduled to provide a medical opinion regarding the 
veteran's claimed right leg disorder.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of 
all health care providers, VA and 
private, who have treated him for 
his service-connected removal of a 
malignant melanoma and hemorrhoids 
and his claimed right leg disability 
since December 1998.  After securing 
any necessary authorizations, the RO 
should request copies of all 
indicated records, which have not 
been previously secured and 
associate them with the claims file.  
Pertinent records from Maxwell AFB 
and the Montgomery, Alabama VA 
medical center should be obtained.

2.  The veteran should be afforded a 
VA dermatology examination to assess 
the current status of the residuals 
of the removal of the malignant 
melanoma.  The claims file and a 
copy of this remand should be 
provided to the examiner prior to 
the examination.  The examiner 
should provide a discussion of the 
veteran's residual scar, to include 
accurate measurements of the size of 
the scar, and provide an objective 
assessment of whether the scar 
imposes any limitation of function.  

3.  The veteran should be afforded a 
VA examination to assess the current 
status of his service-connected 
hemorrhoid disability.  The examiner 
who evaluates the veteran's 
hemorrhoids should describe the 
severity of the veteran's 
hemorrhoids in terms consistent with 
the criteria outlined in the 
applicable rating criteria, such as 
whether there is any large or 
thrombotic or irreducible 
hemorrhoid(s) with excessive 
redundant tissue evidencing frequent 
recurrences, or fissures, or 
persistent bleeding with secondary 
anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).

4.  The veteran should also be 
afforded an appropriate VA 
examination to assess the current 
status of his right leg.  All 
indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  The claims file and a 
copy of this remand should be 
provided to the examiner prior to 
the examination.  The examiner is 
requested to provide an opinion as 
to whether it is as least as likely 
as not that any diagnosed right leg 
disorder is related to the veteran's 
period of military service.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal, to include 
evaluation of the residuals of the 
removal of the malignant melanoma 
under the prior and amended 
regulations used to rate 
disabilities of the skin.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MARK F. HALSEY	HEATHER J. HARTER
     Veterans Law Judge		 	   Acting Veterans 
Law Judge 
Board of Veterans' Appeals		   Board of Veterans' 
Appeals



		
	ROBERT E. SULLIVAN
	Veterans Law Judge 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



